     Case 2:20-cv-01740-WBV-DMD Document 3-5 Filed 06/16/20 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


  FEDERAL TRADE COMMISSION,                                 Civil Action No. 2:20-cv-1740

          Plaintiff,
                                                            Judge: Wendy B. Vitter
          v.

  TRAFFIC JAM EVENTS, LLC, a limited liability              Magistrate: Dana Douglas
  company, and

  DAVID J. JEANSONNE II, individually and as an
  officer of TRAFFIC JAM EVENTS, LLC,

          Defendants.


 CERTIFICATION OF FEDERAL TRADE COMMISSION COUNSEL THOMAS J.
 WIDOR PURSUANT TO FED. R. CIV. P. 65(B)(1) IN SUPPORT OF TEMPORARY
 RESTRAINING ORDER, AND OTHER EQUITABLE RELIEF, AND ORDER TO
 SHOW CAUSE WHY A PRELIMINARY INJUNCTION SHOULD NOT ISSUE


I, Thomas J. Widor, have personal knowledge of the facts and matters discussed in this

declaration and, if called as a witness, could and would testify as follows:

   1. I am over eighteen years of age and am a citizen of the United States. I am one of the

       attorneys representing the Federal Trade Commission in this action against Traffic Jam

       Events, LLC and David J. Jeansonne II (collectively, “Defendants”).

   2. I am licensed to practice law in the District of Columbia. My business address is 600

       Pennsylvania Ave, NW, Mail Drop CC-10232, Washington, DC 20580. Unless indicated

       otherwise, I have personal knowledge of the facts stated herein and if called as a witness,

       would competently testify thereto.

   3. I submit this certification pursuant to Rule 65(b)(1) of the Federal Rules of Civil

       Procedure and 28 U.S.C. § 1746 in support of the FTC’s Motion for a Temporary
      Case 2:20-cv-01740-WBV-DMD Document 3-5 Filed 06/16/20 Page 2 of 3



       Restraining Order (“TRO Motion”), certifying the efforts that have been made to provide

       notice of the TRO Motion to Defendants.

   4. On Friday, June 12, 2020 at around 2:30 pm EST, FTC attorney Sanya Shahrasbi and I

       contacted counsel at Jones Walker LLP by telephone to inquire whether they would be

       representing Defendants in this civil action. We understand that Jones Walker LLP has

       been representing Traffic Jam Events, LLC and Mr. Jeansonne II in the Florida matter,

       Office of the State Attorney General, et al. v. Traffic Jam Events, LLC, et al., Case No.

       20-CA-3536 (Fla. Cir. Ct., 13th Judicial Cir., Hillsborough Cty). Counsel did not answer

       so we left a voicemail asking for a return call.

   5. At approximately 3:00 pm EST on Friday, June 12, 2020, I followed up with counsel by

       e-mail, copying Ms. Shahrasbi. In pertinent part, the e-mail explained that we were

       contacting counsel because we understood that Jones Walker LLP has been representing

       Traffic Jam Events, LLC and Mr. Jeansonne II in the Florida matter. The e-mail further

       stated that the FTC had authorized the filing of a complaint against his clients and asked

       if he would be representing them in this action as well.

   6. As of the time of the filing of the TRO motion, neither Ms. Shahrasbi nor I have received

       any communication from counsel at Jones Walker LLP. We therefore do not know if

       Defendants are currently represented.

   7. As a result, the FTC has engaged a process server to serve the complaint and the TRO

       Motion on Defendants.

   8. The FTC further intends to e-mail courtesy copies of these filings to Defendants after filing

       the TRO motion today.

I declare under penalty of perjury that the statements in this certification are true and correct.



                                                  2
     Case 2:20-cv-01740-WBV-DMD Document 3-5 Filed 06/16/20 Page 3 of 3



Dated: June 16, 2020               Respectfully submitted,



                                   /s/ Thomas J. Widor
                                   THOMAS J. WIDOR (D.C. Bar No. 490184)

                                   600 Pennsylvania Avenue NW, CC-10232
                                   Washington, DC 20580
                                   Telephone: (202) 326-3039
                                   Email: twidor@ftc.gov

                                   Attorney for Plaintiff
                                   FEDERAL TRADE COMMISSION




                                      3
